DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group IV (Claims 14-20) in the reply filed on 4 May 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the first limitation is similar to (and as basic) as the first limitation of Claim 1 (and 9). The second and third limitations merely state that there are “electronics” which are in no way defined – other than to say one is a distance period and the other is velocity period. No structure or specific function is provided to these “electronics”. The only limitation appears to be functional – in that there is some conditioning done to the input, to achieve a future intended use result (note there is no active determination step of calculating the radial velocity). This reads as a black box device, and as a single means claim – as one having ordinary skill in the art would have no idea what the metes and bounds of the invention are, other than disclaiming that the LIDAR input signal from the distance period is not used in the future intended use determination 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Carothers (US 2017/0146639) in view of Feneyrou (US 2019/0204441).
Regarding Claim 14, Carothers teaches a LIDAR system, comprising: a LIDAR chip configured to output a LIDAR output signal such that the LIDAR output signal can be reflected by an object located off the LIDAR chip [0017-21; 0024; 0026], the LIDAR chip also being configured to receive a LIDAR input signal that includes light from the reflected LIDAR output signal [0017-21; 0024; 0026]; and electronics configured to operate the LIDAR chip, the electronics configured to generate the LIDAR output signal [0017-21; 0024; 0026]. Carothers also teaches each cycle including a velocity period and a distance period [0017-21; 0024; 0026], the electronics using the LIDAR input signal generated during the velocity period to approximate a relative velocity between the LIDAR chip and the reflecting object [0017-21; 0024; 0026] but not using the LIDAR input signal generated during the velocity period to approximate a distance between the LIDAR chip and the reflecting object [0017-21; 0024; 0026], and the electronics using the LIDAR input signal generated during the distance period to approximate a distance between the LIDAR chip and the reflecting object [0017-21; 0024; 0026]. Feneyrou also teaches the 
Regarding Claim 21, Carothers does not explicitly teach  -  - but Feneyrou does teach that a contribution of a radial velocity between the LIDAR chip and the object to a frequency shift between the LIDAR input signal and the LIDAR output signal is less than 10% of what the contribution to the frequency shift would be with LIDAR output signal replaced by a continuous wave with the same frequency as the LIDAR output signal [0011; 0032; 0067; 0090; 0102-03; 0120; 0157]. It would have been obvious to modify the system of Carothers to include a frequency shift in order to improve distance estimation of the target object.
Regarding Claim 29, Carothers does not explicitly teach – but Feneyrou does teach wherein during the distance period the electronics generate the LIDAR output signal such that when there is radial velocity between the LIDAR chip and the reflecting object, the LIDAR input signal has a frequency shift relative to a frequency of the LIDAR output signal but the frequency shift is not a function of the radial velocity between the LIDAR chip and the reflecting object [0011; 0032; 0067; 0090; 0102-03; 0120; 0157]. It would have been obvious to modify the system of Carothers to include a frequency shift in order to improve distance estimation of the target object.
Regarding Claims 15, 22 and 30, Carothers does not explicitly teach  -  - but Feneyrou does teach that LIDAR output signal has a carrier signal with an amplitude modulated by an amplitude 
Regarding Claims 16, 19, and 24-25, Carothers does not explicitly teach  -  - but Feneyrou does teach LIDAR chip combines the LIDAR input signal with a reference signal so as to produce a complex beating signal [0019; 0034; 0086; 0148; 0157], and  wherein an analog-to-digital conversion is performed on the complex beating signal at a sample rate greater than 0.01 GHz and less than 4 GHz [0019; 0034; 0086; 0148; 0157]. It would have been obvious to modify the system of Carothers to include a complex beat signal in order to improve distance estimation of the target object.
Regarding Claims 17 and 20, Carothers does not explicitly teach  -  - but Feneyrou does wherein a real/complex transform is performed on the complex beating signal [0022; 0040; 0080-87; 0099; 0117; 0136; 0150; 0155]. It would have been obvious to modify the system of Carothers to include a real/complex transform in order to filter the signal to produce the desired output waveform. 
Regarding Claims 18 and 32, Carothers does not explicitly teach – but Feneyrou does teach wherein during the velocity period the electronics generate the LIDAR output signal as a continuous wave and use the LIDAR input signal that results from the continuous wave LIDAR input signal to determine the radial velocity between the LIDAR chip and the reflecting object [0003; 0007; 0017; 0033; 0054; 0055; 0060; 0071; 0077; 0088; 0118]. It would have been obvious to modify the system of Carothers to include continuous wave lidar input to better control the pulse output and to avoid feedback from the radial velocity in order to improve distance estimation of the target object.
Regarding Claims 23 and 31, Carothers does not explicitly teach  -  - but Feneyrou does teach LIDAR output signal can be represented by [M+N*cos(E+C*t+D*t2)] 2cos(F*t) where M, N, C, D, E and F are constants, t represents time [0010-13; 0100-0103; 0114-123]. It would have been obvious to modify the system of Carothers to include a modulation frequency in order to improve distance estimation of the target object.
Regarding Claims 26-27, Carothers does not explicitly teach  -  - but Feneyrou does teach wherein the electronics perform a real transform on the complex beating signal [0019; 0034; 0086; 0148; 0157]… and use the result of the real transform to determine a distance [0032; 0067; 0090; 0102-03; 0120; 0157] between the LIDAR chip and the reflecting object [0019; 0034; 0086; 0148; 0157]. It would have been obvious to modify the system of Carothers to include a complex beat signal in order to improve distance estimation of the target object.
Regarding Claim 28, Carothers does not explicitly teach  -  - but Feneyrou does teach frequency shift is not a function of the radial velocity between the LIDAR chip and the reflecting object [0019; 0034; 0086; 0148; 0157]. It would have been obvious to modify the system of Carothers to avoid feedback from the radial velocity in order to improve distance estimation of the target object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645